PER CURIAM.
Pursuant to article V, section 3(b)(4) of the Florida Constitution, we review Buckley v. State, 558 So.2d 534 (Fla. 1st DCA 1990), in which the court certified as a matter of great public importance the same question that was certified in Glass v. State, 574 So.2d 1099 (Fla.1991). We disposed of the question in Glass. Because the decision below is consistent with Glass, we approve that decision.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.